Citation Nr: 0604826	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-11 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


INTRODUCTION


The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A chronic back disability, including degenerative joint 
disease was not shown in service or within a year of service 
and is not shown to be related to service or an event of 
service origin.


CONCLUSION OF LAW

A chronic back disability, including degenerative joint 
disease was not incurred in or aggravated by service and 
degenerative joint disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
the October 2002 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, the duty to obtain records, and the duty to 
obtain examinations or opinions.  

In the information provided to the veteran he was advised of 
the type of evidence which would establish the claim and he 
was afforded time to submit such evidence.  In the October 
2002 notice he was advised of the VA duty to assist to obtain 
evidence and what type of evidence was needed from him.  The 
veteran was provided with a copy of the March 2003 rating 
decision and in the March 2004 statement of the case, the RO 
again reviewed the claim and advised him of the evidence 
which was obtained and considered and the basis for denying 
his claim for service connection.  The RO considered the 
additional evidence associated with the file and reported the 
basis for the denial of his claim in the supplemental 
statement of the case provided to him in November 2005.  The 
RO also advised the veteran of its efforts to obtain social 
security records and the report from the National Records 
Center that there were no records.  Thus, the veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The October 
2002 notice to the veteran identified a variety of evidence 
that he could submit to support his claim or the VA would 
assist him in obtaining the evidence.  He was advised he 
could submit medical evidence or other evidence.  The RO 
requested that he provide sufficient information so the VA 
could obtain records he identified.  He was essentially asked 
to submit any evidence he had that supported his claim.  
38 C.F.R. § 3.159(b)(1) (2005).  During the course of his 
claim the veteran responded by submitting private medical 
records which were considered by the RO.  In the November 
2005 supplemental statement of the case the veteran was again 
advised that the evidence was insufficient to show that his 
claimed back disability was related to service.  In December 
2005, the veteran responded that he had no additional medical 
evidence to submit.  The Board finds that VA's enhanced duty 
to notify under the VCAA has been met. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant case, the initial VCAA 
notification predated adjudication of this claim and the 
veteran's claim was considered again after he had identified 
additional evidence.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The Board notes that there does not appear to be 
any outstanding medical or other records that are relevant to 
this appeal.  The RO has made efforts to develop the record, 
associated the medical evidence submitted by the veteran and 
has obtained the veteran's service medical records, VA 
medical records, and the reports of VA examinations that have 
been conducted.  The Board does not find that an additional 
examination is necessary.  Under the VCAA, VA is required to 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2005).  An 
additional medical examination or medical opinion is not 
necessary in this case as the information and evidence of 
record is sufficient to decide the claim.  As will be 
discussed below, the record contains a number of VA 
examinations and treatment records in addition to the medical 
evidence submitted by the veteran.  The Board finds that the 
evidence of record provides sufficient competent medical 
evidence to decide the claim and an additional examination is 
not necessary.  See 38 C.F.R. § 3.159 (c)(4).  

The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application and by his arguments 
demonstrates he understands what is necessary to substantiate 
his claim.  Therefore, the duty to assist and duty to notify 
as contemplated by applicable provisions, including VCAA, has 
been satisfied.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  VA 
has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Laws and Regulations 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran. 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases such as arthritis may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of 38 U.S.C.A. § 1110, every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Factual background and analysis.

As reflected in his June 2003 notice of disagreement and his 
March 2004 substantive appeal, the veteran claims his current 
back disability existed prior to service and was aggravated 
by his duties in the Field Artillery.  He claims he reported 
having remote disc disease at the time he was examined for 
service and the physician discarded his report and that he 
had back complaints at discharge.  As the initial examination 
for service is not of record and there is no medical evidence 
of a preexisting disability, the Board will presume he was in 
sound condition when accepted for service.  Every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. See  38 U.S.C.A. § 1111. 

The veteran indicated having back trouble on the Report of 
Medical History section of his separation examination in 
August 1970.  The record reflects the physician noted "? 
Disc disease" on the Report of Medical Examination, but 
there were no objective findings and the spine was reported 
to be normal on clinical evaluation.  In addition, the 
veteran's service medical records are negative for any 
complaints or findings of a back injury or problems during 
service.  Thus while the veteran clearly reported having some 
problem, no actual back disorder was described by the 
examiner on the separation examination.  Assuming for the 
moment that the veteran had back complaints before service, 
there is no showing in the service medical records that he 
had any problems or injury during service and while the 
examination at separation has a notation of his complaint, 
his spine was found to be normal on clinical evaluation and 
there was no actual reference to any injury or problems in 
service.  The first medical evidence of record following 
service, approximately seven years later, is also negative 
for any complaints or finding referable to the back.  A VA 
hospital report dated in December 1977, for a condition not 
pertinent to this appeal, has a notation that the veteran was 
not in any acute distress and no back complaints were noted 
on physical examination.  There is also a report of VA 
examination in February 1978, in conjunction with another 
claim, where the veteran does not describe any back 
complaints and examination of his musculo-skeletal system was 
silent as to any back complaints and his functional effects 
were described as normal.  The Board considers this medical 
evidence, dating seven years after service, to weigh against 
the veteran's claim.  If he was experiencing ongoing back 
complaints, it would seem that they would have been reported 
in the history that was taken or noted on the general 
physical examination that was conducted.  There is no 
competent medical evidence of an actual back disorder in 
service or in the medical records dating approximately seven 
years after service.  

The first medical evidence of a back disability is contained 
in VA treatment records dated in February 2001, prior to the 
veteran filing his claim for service connection for his back 
disability in October 2002.  The veteran was being seen in 
conjunction with another claim.  These records note his 
history of having his first back surgery in 1987, 
approximately 17 years after service and a subsequent surgery 
in December 2000.  While noting the presence of his back 
disability these records are silent for any reference to back 
problems or injury in service.  This evidence also weighs 
against the veteran's claim relating his back disability to 
service.  The veteran had the opportunity to describe 
problems from service, but rather dated the onset to a point 
in time many years after service. 

In support of his October 2002 claim, the veteran has 
submitted a number of private medical records which confirm 
that he has a current back disability, but also make no 
reference to service or back problems from service.  Indeed, 
these records indicate the veteran's back problems began in 
1988.  A June 2002 report from John Olson, MD., from 
Heartland Health, notes the veteran reported back surgery 
approximately 14 years earlier and that he had a second 
surgery approximately one and a half years earlier.  This 
history is consistent with the information noted in the 
February 2001 VA treatment records discussed above.  This 
history is further confirmed in the additional medical 
records submitted by the veteran, but again there is no 
reference to service.  In addition, a January 2005 VA 
examination of the veteran's peripheral nerves again noted 
the history of prior back surgery without any reference to 
service.  X-ray examination revealed degenerative 
osteoarthritic changes of the lumbar spine, the examiner 
reviewed the veteran's file, including the private medical 
records, and observed that the veteran had significant lumbar 
disease for the past 16 years, which is many years after 
service.  The Board has considered the fact that the 
competent medical evidence of record has consistently 
demonstrated that the veteran's back disability began many 
years after service without any reference to service.  The 
veteran was advised of what the evidence showed and has not 
submitted or identified any medical evidence linking his back 
disability to service.  This evidence is probative and weighs 
heavily against the veteran's claim. 

The only evidence in support of the veteran's claim are his 
own assertions.  While the Board recognizes his sincere 
belief that his duties in service are responsible for his 
current back disability, the weight of the competent evidence 
is against his claim.  The Board has considered the 
contentions of the veteran and, inasmuch as the veteran is 
offering his own medical opinion and diagnoses, notes that 
the record does not indicate that he has any medical 
expertise.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The Board notes that while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  The veteran's assertions of medical causation 
alone are not probative because lay persons (i.e., persons 
without medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit 
v. Brown, 5 Vet.App. 91 (1993).  In conclusion, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for his back 
disability.  The veteran's back disability has not been shown 
to have had its onset in service or to be otherwise related 
to service or to have begun within a year of his separation 
from service.  Hence, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Accordingly, the appeal is denied.  


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


